 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
 6                                             SEATTLE
 7   SHAYNE C. TACKETT,               ) Case No.: C18-1615 TSZ
                                      )
 8            Plaintiff,              ) ORDER
                                      )
 9       v.                           )
                                      )
10   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
11            Defendant               )
                                      )
12                                    )
                                      )
13

14
            Plaintiff’s unopposed motion for attorney’s fees pursuant to the Equal Access to Justice
15
     Act (EAJA), 28 U.S.C. § 2412, docket no. 13, is GRANTED, and EAJA attorney’s fees of
16
     $6,138.35 are AWARDED to Plaintiff. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), if it is
17
     determined that Plaintiff’s EAJA fees are not subject to any offset allowed under the Department
18
     of the Treasury’s Offset Program, then the check for EAJA fees shall be made payable to
19
     Tha Win, based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney. Any check
20
     for EAJA fees shall be mailed to Plaintiff’s counsel, Tha Win, at 606 Maynard Ave. South,
21
     Suite 201, Seattle, WA 98104.
22
     Dated this 18th day of December 2019.
23

24

25
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge


     ORDER - 1                                                    THA WIN, ATTORNEY
                                                         606 Maynard Avenue South, Suite 201
                                                                  SEATTLE, WA 98104
 1
     Presented by:
 2
     By: s/__________________
 3
     Tha Win Attorney #23217
 4   606 Maynard Avenue South
     Suite 201
 5   Seattle, WA 98104
     Telephone: (206) 903-0289
 6   Fax: (206) 720-9710
     E-mail: thawinlaw@yahoo.com
 7   Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER - 2                              THA WIN, ATTORNEY
                                   606 Maynard Avenue South, Suite 201
                                            SEATTLE, WA 98104
